             Case 2:18-cv-05623-MMB Document 65 Filed 10/03/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LONTEX CORPORATION,                                 CIVIL ACTION

        v.                                          NO. 18-5623

NIKE, INC.


                    ORDER RE: DISCOVERY DISPUTES AND MASTER

        AND NOW, this 3rd day of October, 2019, the Court had an unrecorded telephone

conference on September 27, 2019 with counsel concerning a discovery dispute re: Plaintiff’s

Motion to Compel (ECF 56). Although the Court has still not made any substantive rulings,

following the Court’s Order of September 20, 2019, it is ORDERED the parties shall have

substantive discussions as lengthy as necessary to discharge their meet and confer obligations

over the discovery dispute in this case, with a deadline of October 8, 2019. If the dispute

continues, counsel shall file supplemental briefs stating their contentions, without case citations,

limited to five (5) pages by October 14, 2019.

        Plaintiff’s counsel shall endeavor to narrow the scope of the topics in the notice of

deposition for a Rule 30(b)(6) deposition. Defendant Nike shall consider who it would designate

as the deponent(s) for the topics as revised by Plaintiff, in the event the Court orders a 30(b)(6)

deposition to proceed.

        Pursuant to Rule 53, Federal Rules of Civil Procedure, the Court gives notice to the

parties that the Court intends to appoint a Master to interview counsel and representatives of the

parties and prepare a Report and Recommendation concerning the discovery dispute existing in

this case.
           Case 2:18-cv-05623-MMB Document 65 Filed 10/03/19 Page 2 of 2




         The Court proposes to appoint Sandra A. Jeskie, Esquire of Duane Morris, LLP, who has

substantial expertise in electronic discovery issues, and has served as a Master on ESI issues,

subject to any objections that either party may file, unless the parties have resolved the dispute.

         1.       The parties shall have ten (10) days to submit any position as to this appointment

and may suggest other candidates for appointment.

         2.       The proposed Master advises that the proposed rate for this assignment will be

$600 per hour plus any reasonably necessary travel expenses, to be paid by Plaintiff and

Defendant in equal shares, and subject to taxation as a cost.

         3.       The proposed Master must file an affidavit disclosing whether there is any ground

for disqualification under 28 U.S.C. § 455.

         4.       The Master shall attempt to complete this assignment within sixty (60) days.

                                                                 BY THE COURT:

                                                                 /s/ Michael M. Baylson

                                                                 MICHAEL M. BAYLSON, U.S.D.J.




O:\CIVIL 18\18-5623 Lontex Corp v Nike\18cv5623 Order re discovery and intent special master.docx




                                                            2
